                                   THE DISTRICT COURT OF GUAM

    In re:                                                  Bankruptcy Case No. 19-00010
                                                            Chapter 11
    ARCHBISHOP OF AGAÑA,

    a Corporation Sole,                                                      ORDER

                                Debtor.


             On May 22, 2019, Mr. William L. Gavras, local counsel for the Official Committee of

Unsecured Creditors, approached the court after a criminal proceeding and asked for

permission to be excused from a May 22, 2019 deposition relating to the above-captioned

matter. The court advised counsel to file the appropriate motion and upon filing, the court

will review said motion.1

             Upon review of the motion, the court denies the motion as MOOT. Pursuant to GNLR

17.1(e), “[l]ocal counsel shall attend all proceedings related to the case before this Court

for which counsel is associated unless excused by this court.” The deposition is not before

this court.

             SO ORDERED.

                                                         /s/ Frances M. Tydingco-Gatewood
                                                             Chief Judge
                                                         Dated: May 22, 2019




1
  Although the motion states that counsel approached the court and the court approved the motion, the court clarifies
that it did not specifically “approve” the motion. Rather, the court expressed that it “does not think it would be a
problem” and advised counsel to file the paperwork.



                   Case 19-00010 Document 187 Filed 05/22/19 Page 1 of 1
